12/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 20-0307


                                        DA 20-0307
                                                                            FILED
DENNIS J. HOBBS,                                                            DEC 0 8 2020
                                                                          Bovveri Cireenwood
                                                                                         Court
                                                                        Clerk of Supreme
              Petitioner and Appellant,                                    State of Montana



       v.                                                            ORDER

STATE OF MONTANA,

              Respondent and Appellee.


      Appellant has filed a second motion for a 120-day extension of time to file his
opening brief in the referenced matter.
      IT IS ORDERED that the motion for extension is GRANTED. Appellant has until
April 8, 2021, within which to file his opening brief.
       No further extensions will be granted. If the brief is not filed by the above date this
matter will be dismissed
      DATED this IS        day ofDecember, 2020.
                                                  For the Court,




                                                                 Chief Justice